38 F.3d 1224
309 U.S.App.D.C. 36
RAILWAY LABOR EXECUTIVES' ASSOCIATION, et al., Appellants,v.NATIONAL MEDIATION BOARD, Appellee.
Nos. 91-5223, 91-5310.
United States Court of Appeals,District of Columbia Circuit.
July 20, 1994.

Before:  MIKVA, Chief Judge, WALD, EDWARDS, SILBERMAN, WILLIAMS, GINSBURG, SENTELLE, HENDERSON and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
It is ORDERED by the Court that the opinion of July 19, 1994 in the above entitled case is amended as follows:


2
On page 658, "Dissenting opinion filed by Circuit Judge Williams" should be amended to read:


3
Dissenting opinion filed by Circuit Judge Williams, with whom Circuit Judges Silberman, Ginsburg and Henderson join.


4
On page 673 of Judge Williams' dissent, the first line should be amended to read:


5
Williams, Circuit Judge, dissenting, in which Silberman, Ginsburg and Henderson, Circuit Judges join: